Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-15-00125-CR

                               EX PARTE Hector RAMIREZ

                 From the 227th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013CR2894-W1
                      Honorable Kevin M. O’Connell, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, appellant’s motion is GRANTED and
this appeal is DISMISSED.

       SIGNED December 9, 2015.


                                               _________________________________
                                               Karen Angelini, Justice